DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Disposition of the Claims
	Claims 1-12 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 12 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Klug (US 20180267309 A1, effective 2015).
Regarding claim 1, Klug teaches an optical arrangement (Fig. 23) comprising: 
(a) an image projector (source 2020, condenser 2070, SLM 2024, injection optics 2060) configured to project image illumination corresponding to a collimated image (¶68) via an output at depolarizer 2076), said image projector comprising at least one polarizing element (2072 and/or PBS 2076) such that said image illumination is polarized (sequitur); 
(b) an optical aperture expansion arrangement (2090, ¶109, Pupil Expanders) comprising at least one waveguide (Fig. 23, eyepieces for each color) having at least one pair of parallel external faces (Fig. 23), said image illumination propagating within said at least one waveguide by internal reflection at said at least one pair of external faces (Fig. 23, Abstract), said optical aperture expansion arrangement including a coupling-out arrangement (¶61, ‘additional optical structures resulting in display’) for progressively redirecting a proportion of said image illumination outwards from the optical aperture expansion arrangement towards a viewer (¶61, implicit that ‘additional optical structures resulting in display (e.g. of a virtual object encoded by sub-beam to an eye of a user’ requires coupling out of the waveguide for display to eye as in Figs. 2 and 5 at least by sub-beam, i.e. progressively redirecting a proportion); and 
(c) a depolarizer (2076) deployed in a path of said image illumination after said at least one polarizing element (2072) of said image projector and before said at least one waveguide (Fig. 23, source illuminating polarizer, then the SLMs, then the depolarizer, prior to injection into the waveguide(s)).
Regarding claim 12, Klug teaches the optical arrangement of claim 1, and further discloses wherein said at least one polarizing element of said image projector comprises at least one polarizing beam splitter (¶100).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klug as applied to claim 1 above, and further in view of Saito (US 20190137818 A1, effective 2016).
Regarding claim 2 and 3, Klug teaches the optical arrangement of claim 1, and fairly suggests wherein said depolarizer is a passive depolarizer (passive is fairly assumed in the absence of active disclosure).
Saito explicitly shows a passive birefringent depolarizer in use for a waveguide (¶13, ¶31, ¶45).
It would have been obvious to one of ordinary skill in the art to effect a predictable depolarization result in the device of Klug by simply substituting the prior art depolarizer of Saito.
Regarding claim 4, Klug teaches the optical arrangement of claim 1, and discloses a depolarizer as cited above, but does not explicitly show wherein said depolarizer is a depolarizer selected from the group consisting of: a Cornu depolarizer; a Lyot depolarizer; and a wedge depolarizer.
Saito explicitly shows a passive birefringent depolarizer in use for a waveguide (¶13, ¶31, ¶45), and Official Notice is taken that each of the recited passive depolarizers are immediately verifiably well known passive depolarizers.
Absent any criticality of the use of such well known species, it would have been obvious to one of ordinary skill in the art to have utilized the claimed depolarizers and attained a predictable depolarization result.
Regarding claim 5 and 6, Klug teaches the optical arrangement of claim 1, but does not explicitly show wherein said depolarizer is an active depolarizer.
Saito explicitly shows wherein said depolarizer is an active depolarizer (¶45) switchable in its polarization rotation (¶45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the active liquid crystal depolarizer of Saito in the device of Klug for the purpose of depolarizing the image in sync with the modulation and thereby attaining a predictable projection result.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified Klug as applied to claim 6 above, and further in view of Tam (US 20170255012 A1).
Regarding claim 7, the modified Klug teaches the optical arrangement of claim 6, wherein said image projector projects a video image with a frame rate, and wherein the depolarizer alters a state of said at least one liquid crystal element at a cycle rate that is greater than said frame rate.
Tam, in an analogous field of endeavor toward wearable displays of multiple image frames, explicitly shows wherein said image projector projects a video image with a frame rate, and wherein the depolarizer alters a state of said at least one liquid crystal element at a cycle rate that is greater than ¶130, synchronizing retardation i.e. polarization rotation with the multiple frames with varying subpixel displacement, i.e. higher rate than per frame, thus achieving higher resolution).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have operated the modified Klug’s polarization rotation in sync with the displayed images according to the teachings of Tam for the purpose of displaying a higher resolution.

Claim 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klug as applied to claim 1 above, and further in view of Wang (US 20160370589 A1).
Regarding claim 8, Klug teaches the optical arrangement of claim 1, but does not explicitly show wherein said coupling-out arrangement comprises a plurality of mutually-parallel partially-reflective surfaces within said at least one waveguide, said plurality of partially-reflective surfaces being deployed within said substrate and angled at an oblique angle to said at least one pair of external faces.
Wang explicitly shows wherein said coupling-out arrangement comprises a plurality of mutually-parallel partially-reflective surfaces within said at least one waveguide, said plurality of partially-reflective surfaces being deployed within said substrate and angled at an oblique angle to said at least one pair of external faces (Fig. 2C, 432, 433, parallel within the waveguide, polarizing beamsplitters i.e. partially reflective).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the polarizing beam splitters of Wang in the device of Klug for the purpose of coupling out stereoscopic left and right light to the eyes.
Regarding claim 9, Klug teaches the optical arrangement of claim 1, but does not explicitly show  wherein said coupling-out arrangement comprises at least one diffractive optical element associated with said at least one waveguide.
Wang explicitly shows an out coupling hologram, i.e. a diffractive optical element (Fig. 2A, ¶27).
Wang in the device of Klug for the purpose of coupling out the image beam for viewing by the eye.

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klug as applied to claim 1 above, and further in view of Kelly (US 8472119 B1).
Regarding claim 10, Klug teaches the optical arrangement of claim 1, but does not explicitly show wherein said optical aperture expansion arrangement comprises two waveguide portions, wherein said coupling-out arrangement is associated with a second of said two waveguide portions, and wherein a first of said two waveguide portions includes an image redirecting arrangement configured to redirect said image illumination from a first direction of propagation within said first waveguide portion to a second direction of propagation within said second waveguide portion.
	Kelly explicitly shows wherein said optical aperture expansion arrangement comprises two waveguide portions (Fig. 2, first and second portion at an angle theta), wherein said coupling-out arrangement is associated with a second of said two waveguide portions (290), and wherein a first of said two waveguide portions includes an image redirecting arrangement (230) configured to redirect said image illumination from a first direction of propagation within said first waveguide portion to a second direction of propagation within said second waveguide portion (as in Fig. 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the two portions of Kelly in the device of Klug for the purpose of expanding the field of view and improving the form factor. 
Regarding claim 11, the modified Klug teaches the optical arrangement of claim 10, and further discloses wherein said first waveguide portion has two pairs of parallel external faces (Kelly, Fig. 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLIN X BEATTY whose telephone number is (571)270-1255.  The examiner can normally be reached on M - F, 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COLLIN X BEATTY/               Primary Examiner, Art Unit 2872